Citation Nr: 1639796	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post right femur fracture with residual right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from August 2001 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2013 and October 2015.  This matter was originally on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The matter has been returned to the Board from the Buffalo, New York, RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue was remanded by the Board in October 2015 in order afford the Veteran a VA examination to determine the current severity of his right leg disability.  The Board specifically directed that the examiner report any right knee lateral instability, functional loss due to pain and/or weakness, and range of motion findings.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an additional VA orthopedic examination to determine the current severity of the Veteran's service-connected right leg disability.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the knee and thigh, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Specifically all instability and/or functional loss due to pain and weakness should be set out in detail.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


